Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/26/2022, with respect to claims 2-11,14-21 have been fully considered and are persuasive.  The rejections of claims 2-11 and 14-21 has been withdrawn. 

Allowable Subject Matter
Claims 2-11,14-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach nor substantially render obvious:
A prosthetic heart valve for replacement of a native heart valve
having a native valve annulus, comprising:
a stent body having a proximal end adjacent an inflow end and a distal end adjacent an outflow end and including an annulus section and a flared region proximal to the annulus section, the stent body having a radially collapsed condition and a radially expanded condition, the annulus section and the flared region increasing in diameter during transition from the radially collapsed condition to the radially expanded condition, the flared region extending from the annulus section to the proximal end of the stent, wherein the stent body further includes an aortic section distal to the annulus section;
one or more prosthetic valve elements mounted to the stent body and operative to allow flow in an antegrade direction from the inflow end to the outflow end but to substantially block flow in a retrograde direction from the outflow end to the inflow end; and
a cuff secured to the stent body, the cuff including an outer cuff portion and an inner cuff portion, the outer cuff portion covering an exterior surface of the flared region, the inner cuff covering an interior surface of the flared region, the outer cuff portion defining a ring having a main portion that projects radially outward farther than any portion of the annulus section of the stent body, and a proximal edge axially offset from the main portion,
wherein the outer cuff portion, in cooperation with the proximal edge of the ring, is adapted for engagement with native tissue proximal to the native valve annulus to form a seal with the native tissue to block retrograde flow around an exterior surface of the stent body.

Or 
An Assembly for delivering a prosthetic heart valve to a target site in a patient, comprising:
(a) a delivery device having a retractable sheath; and
(b) a prosthetic heart valve adapted to be mounted on the delivery device and implanted by the delivery device at the target site as a single unit, the prosthetic heart valve including:
(1) a stent body having a proximal end adjacent an inflow end and a distal end adjacent an outflow end and including an annulus section and a flared region proximal to the annulus section, the stent body having a radially collapsed condition and a radially expanded condition, the annulus section and the flared region increasing in diameter during transition from the radially collapsed condition to the radially expanded condition, the flared region extending from the annulus section to the proximal end of the stent, wherein the stent body further includes an aortic section distal to the annulus section;
(2) one or more prosthetic valve elements mounted to the stent body and operative to allow flow in an antegrade direction from the inflow end to the outflow end but to substantially block flow in a retrograde direction from the outflow end to the inflow end; and
(3) a cuff secured to the stent body, the cuff including an outer cuff portion and an inner cuff portion, the outer cuff portion covering an exterior surface of the flared region, the inner cuff covering an interior surface of the flared region, the outer cuff portion defining a ring having a main portion that projects radially outward farther than any portion of the annulus section of the stent body, and a proximal edge axially offset from the main portion,
wherein the outer cuff portion, in cooperation with the proximal edge of the ring, is adapted for engagement with native tissue proximal to the native valve annulus to form a seal with the native tissue to block retrograde flow around an exterior surface of the stent body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774